 



Exhibit 10(a)









Illinois Tool Works Inc.
1996 Stock Incentive Plan









Approved by the Board of Directors on February 16, 1996
and by the Stockholders on May 3, 1996
Amended by the Board of Directors on
December 12, 1997, October 29, 1999, January 3, 2003, March 18, 2003 and
January 2, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section 1.  
Purpose.
    1                     Section 2.  
Definitions.
    1                     Section 3.  
Administration.
    3                     Section 4.  
Common Stock Subject to Plan.
    3                     Section 5.  
Options.
    4                     Section 6.  
Stock Awards.
    4                     Section 7.  
Performance Units.
    5                     Section 8.  
Stock Appreciation Rights.
    5                     Section 9.  
Termination of Employment.
    6                     Section 10.  
Adjustment Provisions.
    7                     Section 11.  
Term.
    7                     Section 12.  
Corporate Change.
    7                     Section 13.  
General Provisions.
    7                     Section 14.  
Amendment or Discontinuance of the Plan.
    9                     Section 15.  
Options Granted Under the Premark Plan.
    9  

-i-



--------------------------------------------------------------------------------



 



Illinois Tool Works Inc.
1996 Stock Incentive Plan



Section 1.  Purpose.

     The purpose of the Plan is to encourage Key Employees to have a greater
financial investment in the Company through ownership of its Common Stock. The
Plan is an amendment and restatement of the 1979 Stock Incentive Plan (the “1979
Plan”). The terms of the Plan will apply to all outstanding Incentives granted
under the 1979 Plan, including those pertaining to a Corporate Change and
termination of employment as described below. No additional Incentives will be
granted under the 1979 Plan.

          Effective May 9, 2003, the Premark International, Inc. 1994 Incentive
Plan (the “Premark Plan”) is merged into the 1996 Stock Incentive Plan.
Section 15 of the 1996 Stock Incentive Plan sets forth the terms applicable to
the merged Premark Plan and the Options granted thereunder.



Section 2.  Definitions.

     Board: The Board of Directors of the Company.

     Code: The Internal Revenue Code of 1986, as amended.

     Committee: The Compensation Committee of the Board or such other committee
as shall be appointed by the Board to administer the Plan pursuant to Section 3.

     Common Stock: The Common Stock, without par value, of the Company or such
other class of shares or other securities as may be applicable pursuant to the
provisions of Section 10.

     Company: Illinois Tool Works Inc., a Delaware corporation, and any
successor thereto.

     Corporate Change: Any of the following: (i) the dissolution of the Company;
(ii) the merger, consolidation, or reorganization of the Company with any other
corporation after which the holders of Common Stock immediately prior to the
effective date thereof hold less than 70% of the outstanding common stock of the
surviving or resulting entity; (iii) the sale of all or substantially all of the
assets of the Company to any person or entity other than a wholly owned
subsidiary; (iv) any person or group of persons acting in concert, other than
descendants of Byron L. Smith and trusts for the benefit of such descendants, or
entity becomes the beneficial owner, directly or indirectly, of more than 30% of
the outstanding Common Stock; or (v) the individuals who, as of the close of the
most recent annual meeting of the Company’s stockholders, are members of the
Board (the “Existing Directors”) cease for any reason to constitute more than
50% of the Board; provided, however, that if the election, or nomination for
election, by the Company’s stockholders of any new director was approved by a
vote of at least 50% of the Existing Directors, such new director shall be
considered an Existing Director;

 



--------------------------------------------------------------------------------



 



provided further, however, that no individual shall be considered an Existing
Director if such individual initially assumed office as a result of either an
actual or threatened “Election Contest” (as described in Rule 14a-11 under the
Securities Exchange Act of 1934) or other actual or threatened solicitation of
proxies by or on behalf of anyone other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest.

     Covered Employee: A Key Employee who is or is expected to be a “covered
employee” within the meaning of Code Section 162(m) and the related regulations
for the year in which an Incentive is taxable to such employee and for whom the
Committee intends that such Incentive qualify as performance-based compensation
under Code Section 162(m).

     Disability: Eligible for Social Security disability benefits or disability
benefits under the Company’s long-term disability plan, based upon a
determination by the Committee that the condition arose prior to termination of
employment.

     Fair Market Value: The average of the highest and lowest price at which
Common Stock was traded on the relevant date, as reported in the “NYSE-Composite
Transactions” section of the Midwest Edition of The Wall Street Journal, or, if
no sales of Common Stock were reported for that date, on the most recent
preceding date on which Common Stock was traded.

     Incentive Stock Option: As defined in Code Section 422.

     Incentives: Options (including Incentive Stock Options), Stock Awards,
Performance Units and Stock Appreciation Rights.

     Key Employee: An employee of the Company approved by the Committee for
participation in the Plan on the basis of his or her ability to contribute
significantly to the growth and profitability of the Company.

     Option: An option to purchase shares of Common Stock granted to a Key
Employee pursuant to Section 5.

     Performance Unit: A unit representing a cash sum or one or more shares of
Common Stock that is granted to a Key Employee pursuant to Section 7.

     Plan: The Illinois Tool Works Inc. 1996 Stock Incentive Plan, as amended
from time to time.

     Restricted Shares: Shares of Common Stock issued subject to restrictions
pursuant to Section 6(b).

     Retirement: Termination of employment while eligible for retirement as
defined by the Company’s tax-qualified defined benefit retirement plan.

-2-



--------------------------------------------------------------------------------



 



     Stock Appreciation Right or Right: An award granted to a Key Employee
pursuant to Section 8.

     Stock Award: An award of Common Stock granted to a Key Employee pursuant to
Section 6.

     Stock Ownership Guidelines: The stock ownership guidelines adopted by the
Board, as amended from time to time.



Section 3.  Administration.

     (a) Committee. The Plan shall be administered by the Committee. To the
extent required to comply with Rule 16b-3 under the Securities Exchange Act of
1934, each member of the Committee shall qualify as a “non-employee director” as
defined therein. To the extent required to comply with Code Section 162(m) and
the related regulations, each member of the Committee shall qualify as an
“outside director” as defined therein.

     (b) Authority of the Committee. The Committee shall have the authority to
approve Key Employees for participation; to construe and interpret the Plan; to
establish, amend or waive rules and regulations for its administration; and to
accelerate the exercisability of any Incentive or the termination of any
restriction under any Incentive. Incentives may be subject to such provisions as
the Committee shall deem advisable, and may be amended by the Committee from
time to time; provided that no such amendment may adversely affect the rights of
the holder of an Incentive without such holder’s consent, and no amendment, as
it applies to any Covered Employee, shall be made that would cause an Incentive
granted to such Covered Employee to fail to satisfy the performance-based
compensation exemption under Code Section 162(m) and the related regulations.



Section 4.  Common Stock Subject to Plan.

     Subject to Section 10, the aggregate shares of Common Stock that may be
issued under the Plan, including Common Stock authorized but not issued or
reserved for issuance under the 1979 Plan, shall not exceed 10,000,000. In the
event of a lapse, expiration, termination, forfeiture or cancellation of any
Incentive granted under the Plan or the 1979 Plan without the issuance of shares
or payment of cash, the Common Stock subject to or reserved for such Incentive
may be used again for a new Incentive hereunder; provided that in no event may
the number of shares of Common Stock issued hereunder exceed the total number of
shares reserved for issuance. Any shares of Common Stock withheld or surrendered
to pay withholding taxes pursuant to Section 13(e) or surrendered in full or
partial payment of the exercise price of an Option pursuant to Section 5(e)
shall be added to the aggregate of shares of Common Stock available for
issuance.

     The 10,000,000 shares of Common Stock authorized for issuance pursuant to
the 1996 Stock Incentive Plan increased to 20,000,000 shares pursuant to the
stock split in 1997. Effective May 9, 2003, the number of shares of Common Stock
authorized for issuance shall be

-3-



--------------------------------------------------------------------------------



 



30,930,193 shares, which number reflects the merger of the Premark Plan into the
1996 Stock Incentive Plan and an additional 3,000,000 shares.



Section 5.  Options.

     (a) Price. The exercise price per share of an Option shall be not less than
the Fair Market Value on the grant date.

     (b) Limitations. The exercise price of Incentive Stock Options exercisable
for the first time by a Key Employee during any calendar year shall not exceed
$100,000. Options for more than 500,000 shares of Common Stock may not be
granted in any calendar year to any Key Employee. No Incentive Stock Options may
be granted after April 30, 2006.

     (c) Required Period of Employment. The Committee may condition the
exercisability of any Option on the completion of a minimum period of
employment.

     (d) Duration. Each Option shall expire at such time as the Committee may
determine at the time of grant, provided that Incentive Stock Options must
expire not later than ten years from the grant date.

     (e) Payment. The exercise price of an Option shall be paid in full at the
time of exercise in cash, or by the surrender of Common Stock previously
acquired from the Company that has been held by the Incentive holder for a
period of at least six months and that has a value equal to the exercise price,
or by a combination of the foregoing.

     (f) Grant of Restorative Options. The Committee shall grant to any Key
Employee a restorative Option to purchase additional shares of Common Stock
equal to the number of shares delivered by the Key Employee in payment of the
exercise price of an Option. The terms of a restorative Option shall be
identical to the terms of the exercised Option, except that the exercise price
shall be not less than the Fair Market Value on the grant date of the
restorative Option.



Section 6.  Stock Awards.

     (a) Grant of Stock Awards. Stock Awards may be made on terms and conditions
fixed by the Committee. Stock Awards may be in the form of Restricted Shares
authorized pursuant to Section 6(b). Officers who are covered by the Stock
Ownership Guidelines may elect to receive up to 50% of their Executive Incentive
Plan awards in shares of Common Stock. The recipient of Common Stock pursuant to
a Stock Award shall be a stockholder of the Company with respect thereto, fully
entitled to receive dividends, vote and exercise all other rights of a
stockholder except to the extent otherwise provided in the Stock Award. Stock
Awards (including Restricted Share awards) for more than 500,000 shares of
Common Stock may not be granted in any calendar year to any Key Employee.

     (b) Restricted Shares. Restricted Shares may not be sold by the holder, or
subject to execution, attachment or similar process, until the lapse of the
applicable restriction period or

-4-



--------------------------------------------------------------------------------



 



satisfaction of other conditions specified by the Committee. If the Committee
intends the Restricted Shares granted to any Covered Employee to satisfy the
performance-based compensation exemption under Code Section 162(m) (“Qualifying
Restricted Shares”), the extent to which the Qualifying Restricted Shares will
vest shall be based on the attainment of performance goals established in
writing prior to commencement of the performance period by the Committee from
the list in Section 7(a). The level of attainment of such performance goals and
the corresponding number of vested Qualifying Restricted Shares shall be
certified by the Committee in writing pursuant to Code Section 162(m) and the
related regulations.



Section 7.  Performance Units.

     (a) Value of Performance Units. Prior to the commencement of the
performance period, the Committee shall establish in writing an initial target
value or number of shares of Common Stock for the Performance Units to be
granted to a Key Employee, the duration of the performance period, and the
specific performance goals to be attained, including performance levels at which
various percentages of Performance Units will be earned and, for Covered
Employees, the minimum level of attainment to be met to earn any portion of the
Performance Units. If the Committee intends the Performance Units granted to any
Covered Employee to satisfy the performance-based compensation exemption under
Code Section 162(m) (“Qualifying Performance Units”), the performance goals
shall be based on one or more of the following objective criteria: generation of
free cash, earnings per share, revenues, market share, stock price, cash flow,
retained earnings, results of customer satisfaction surveys, aggregate product
price and other product price measures, safety record, acquisition activity,
management succession planning, improved asset management, improved gross
margins, increased inventory turns, product development and liability, research
and development integration, proprietary protections, legal effectiveness,
handling SEC or environmental issues, manufacturing efficiencies, system review
and improvement, service reliability and cost management, operating expense
ratios, total stockholder return, return on sales, return on equity, return on
capital, return on assets, return on investment, net income, operating income,
and the attainment of one or more performance goals relative to the performance
of other corporations.

     (b) Payment of Performance Units. After the end of a performance period,
the Committee shall certify in writing the extent to which performance goals
have been met and shall compute the payout to be received by each Key Employee.
With respect to Qualifying Performance Units, for any calendar year, the maximum
amount payable in cash to any Covered Employee shall be $5,000,000, and the
aggregate shares of Common Stock that may be issued to any Covered Employee is
500,000. The Committee may not adjust upward the amount payable to any Covered
Employee with respect to Qualifying Performance Units.



Section 8.  Stock Appreciation Rights.

     (a) Grant of Stock Appreciation Rights. Stock Appreciation Rights may be
granted in connection with an Option (at the time of the grant or at any time
thereafter) or may be granted independently. Stock Appreciation Rights for more
than 500,000 shares of Common Stock may not be granted to any Key Employee in
any calendar year.

-5-



--------------------------------------------------------------------------------



 



     (b) Value of Stock Appreciation Rights. The holder of a Stock Appreciation
Right granted in connection with an Option, upon surrender of that Option, will
receive cash or shares of Common Stock equal in value to the lesser of (i) the
excess of the Fair Market Value on the exercise date over the Option’s exercise
price or (ii) the exercise price of the Option that is surrendered, multiplied
by the number of shares covered by such Option. The holder of a Stock
Appreciation Right granted independently of an Option, upon exercise of that
Right, will receive cash or shares of Common Stock equal in value to the lesser
of (i) the excess of the Fair Market Value on the exercise date over the Fair
Market Value on the grant date or (ii) the Fair Market Value on the grant date,
multiplied by the number of shares covered by such Right.



Section 9.  Termination of Employment.

     (a) Forfeiture of Incentives Upon Termination of Employment. Except as may
be determined otherwise by the Committee, all unvested Options, Rights and Stock
Awards and all unpaid Performance Units shall be forfeited upon termination of
employment for reasons other than Retirement, Disability or death.

     (b) Vesting Upon Retirement, Disability or Death. Subject to Section 13(g),
upon termination of employment by reason of Retirement, Disability or death, all
unvested Options, Rights and Stock Awards shall become fully vested and any
Performance Units shall become payable to the extent provided in
Section 9(c)(ii). Notwithstanding the foregoing, the Restricted Shares granted
effective January 2, 2003 and January 2, 2004 shall not become fully vested upon
termination of employment by reason of Retirement, Disability or death.

     (c) Treatment of Incentives Following Termination.

(i) Options and Stock Appreciation Rights.

(A) Termination Due to Retirement, Disability or Death. Upon termination of
employment by reason of Retirement or Disability, Options shall be exercisable
not later than the earlier of five years after the termination date or the
expiration of the term of the Options. Options held by a Key Employee who dies
while employed by the Company or after terminating by reason of Retirement or
Disability shall be exercisable by the Key Employee’s beneficiary not later than
the earliest of two years after the date of death, five years after the date of
termination due to Retirement or Disability, or the expiration of the term of
the Options.

(B) Termination for Other Reasons. Upon termination of employment for any reason
other than Retirement, Disability or death, all unvested Options shall be
forfeited as provided in Section 9(a) and any Options vested prior to such
termination may be exercised by a Key Employee during the three-month period
commencing on the date of termination, but not later than the expiration of the
term of the Options. If a Key Employee dies during such post-employment

-6-



--------------------------------------------------------------------------------



 



period, such Key Employee’s beneficiary may exercise the Options (to the extent
such Options were vested and exercisable at the date of termination of
employment), but not later than the earlier of two years after the date of death
or the expiration of the term of the Options.

(C) Stock Appreciation Rights. Sections 9(c)(i)(A) and (B) shall apply in the
same manner to Stock Appreciation Rights.

(ii) Performance Units. If a Key Employee terminates employment by reason of
Retirement, Disability or death, the Key Employee or such Key Employee’s
beneficiary in the event of death shall receive a prorated payment of the Key
Employee’s Performance Units based on the number of full months of service
completed by the Key Employee during the applicable performance period, adjusted
based on the achievement of performance goals during the performance period.
Payment shall be made at the time payments would have been made had the Key
Employee not terminated by reason of Retirement, Disability or death.



Section 10.  Adjustment Provisions.

     In the event of a stock split, stock dividend, recapitalization,
reclassification or combination of shares, merger, sale of assets or similar
event, the Committee shall adjust equitably (a) the number and class of shares
or other securities that are reserved for issuance under the Plan, (b) the
number and class of shares or other securities that have not been issued under
outstanding Incentives, and (c) the appropriate Fair Market Value and other
price determinations applicable to Incentives.



Section 11.  Term.

     The Plan shall be deemed adopted and shall become effective on the date it
is approved by the stockholders of the Company and shall continue until
terminated by the Board or no Common Stock remains available for issuance under
Section 4, whichever occurs first.



Section 12.  Corporate Change.

     In the event of a Corporate Change, all Incentives shall vest in each Key
Employee, and the maximum value of each Key Employee’s Performance Units,
prorated for the number of full months of service completed by the Key Employee
during the applicable performance period, shall immediately be paid in cash to
the Key Employee.



Section 13.  General Provisions.

     (a) Employment. Nothing in the Plan or in any related instrument shall
confer upon any employee any right to continue in the employ of the Company or
shall affect the right of the Company to terminate the employment of any
employee with or without cause.

-7-



--------------------------------------------------------------------------------



 



     (b) Legality of Issuance of Shares. No Common Stock shall be issued
pursuant to an Incentive unless and until all legal requirements applicable to
such issuance have been satisfied.

     (c) Ownership of Common Stock Allocated to Plan. No employee (individually
or as a member of a group), and no beneficiary or other person claiming under or
through such employee, shall have any right, title or interest in or to any
Common Stock allocated or reserved for purposes of the Plan or subject to any
Incentive except as to shares of Common Stock, if any, as shall have been issued
to such employee.

     (d) Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Illinois.

     (e) Withholding of Taxes. The Company may withhold, or allow an Incentive
holder to remit to the Company, any Federal, state or local taxes applicable to
any grant, exercise, vesting, distribution or other event giving rise to income
tax liability with respect to an Incentive. In order to satisfy all or a portion
of the income tax liability that arises with respect to any Incentive, the
holder of the Incentive may elect to surrender previously acquired Common Stock
or to have the Company withhold Common Stock that would otherwise have been
issued pursuant to the exercise of an Option or in connection with any other
Incentive; provided that any withheld Common Stock, or any surrendered Common
Stock previously acquired from the Company and held by the Incentive holder for
less than six months, may only be used to satisfy the minimum tax withholding
required by law.

     (f) Non-transferability; Exceptions. Except as provided in this Section
13(f), no Incentive may be assigned or subjected to any encumbrance, pledge or
charge of any nature. Under such rules and procedures as the Committee may
establish, the holder of an Incentive may transfer such Incentive to members of
the holder’s immediate family (i.e., children, grandchildren and spouse) or to
one or more trusts for the benefit of such family members or to partnerships in
which such family members are the only partners, provided that (i) the
agreement, if any, with respect to such Incentives, expressly so permits or is
amended to so permit, (ii) the holder does not receive any consideration for
such transfer, and (iii) the holder provides such documentation or information
concerning any such transfer or transferee as the Committee may reasonably
request. Any Incentives held by any transferees shall be subject to the same
terms and conditions that applied immediately prior to their transfer. The
Committee may also amend the agreements applicable to any outstanding Incentives
to permit such transfers. Any Incentive not granted pursuant to any agreement
expressly permitting its transfer or amended expressly to permit its transfer
shall not be transferable. Such transfer rights shall in no event apply to any
Incentive Stock Option.

     (g) Forfeiture of Incentives. Except for an Incentive that becomes vested
pursuant to Section 12, the Committee may immediately forfeit an Incentive,
whether vested or unvested, if the holder competes with the Company or engages
in conduct that, in the opinion of the Committee, adversely affects the Company.

-8-



--------------------------------------------------------------------------------



 



     (h) Beneficiary Designation. Under such rules and procedures as the
Committee may establish, each Key Employee may designate a beneficiary or
beneficiaries to succeed to any rights which the Key Employee may have with
respect to Options, Stock Appreciation Rights, Stock Awards or Performance Units
at the time of his or her death. The designation may be changed or revoked by
the Key Employee at any time. No such designation, revocation or change shall be
effective unless made in writing on a form provided by the Company and delivered
to the Company prior to the Key Employee’s death. If a Key Employee does not
designate a beneficiary or no designated beneficiary survives the Key Employee,
then his or her beneficiary shall be the Key Employee’s estate.



Section 14.  Amendment or Discontinuance of the Plan.

     (a) Amendment or Discontinuance. The Plan may be amended or discontinued by
the Board from time to time, provided that without the approval of stockholders,
no amendment shall be made which (i) amends Section 4 to increase the aggregate
Common Stock that may be issued pursuant to Incentives, (ii) amends the
provisions of Section 12, (iii) permits any person who is not a Key Employee to
be granted an Incentive, (iv) permits Common Stock to be valued at, or permits
the exercise price of Options at the grant date to be, less than Fair Market
Value, (v) amends the provisions of Section 8 to change the method of
establishing the amount the Company shall distribute upon exercise of a Stock
Appreciation Right, (vi) amends the provisions of Section 7(b) to increase the
value which may be specified for Performance Units or amends any other provision
of the Plan, the amendment of which would require stockholder approval in order
to continue to satisfy the performance-based compensation exemption under Code
Section 162(m) and the related regulations with respect to any Incentive awarded
to any Covered Employee, (vii) changes the maximum number of shares of Common
Stock that may be awarded to any employee in any year pursuant to Options, Stock
Awards or Stock Appreciation Rights, or (viii) amends this Section 14.

     (b) Effect of Amendment or Discontinuance on Incentives. No amendment or
discontinuance of the Plan by the Board or the stockholders of the Company shall
adversely affect any Incentive theretofore granted without the consent of the
holder.



Section 15.  Options Granted Under the Premark Plan.

     Pursuant to the merger of the Premark Plan into the 1996 Stock Incentive
Plan effective May 9, 2003, each Option granted under the Premark Plan prior to
such date shall be assumed by the 1996 Stock Incentive Plan and shall be subject
to the requirements set forth below.

     (a) Administration by the Committee. The Committee shall have the full
power, discretion and authority to interpret and administer the Options
previously granted under the Premark Plan in a manner which is consistent with
the provisions of the 1996 Stock Incentive Plan, the terms of the applicable
Option agreements, and the requirements of applicable law.

     (b) Option Grants. Any grants of Options to individuals who had previously
been eligible for grants under the Premark Plan prior to the Company’s merger
with Premark

-9-



--------------------------------------------------------------------------------



 



International, Inc. have been made under the 1996 Stock Incentive Plan
subsequent to the merger and will continue to be granted pursuant to the terms
of the 1996 Stock Incentive Plan.

     (c) Option Agreements. Each Option granted under the Premark Plan is
evidenced by an Option agreement, the terms of which shall continue in effect.

     (d) Premark Plan Provisions. Except as set forth in this Section 15 or in
any outstanding Option agreement, the provisions of the Premark Plan shall
terminate and have no effect as of May 9, 2003.

-10-